DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending. Claims 1, 3-5, 7-12, 14-18 and 20 are amended.

Response to Arguments
Applicant' s arguments with respect to claims 4-6 and 15-16 have been considered but are moot in view of the new ground(s) of rejection.

Claim Objections
Claims 1-13, 17 and 20 are objected to because of the following informalities:  
Claim 1, line 11, recites “on the basis of”. Examiner suggests “based on”.
Claim 2, line 5, recites “the corresponding half-phase section”. To keep consistency in the claims language Examiner suggests “the half-phase section” as it appears in line 4.
Claim 4, line 3, recites “on the basis of”. Examiner suggests “based on”
Claim 5, line 5, recites “the edges of the internal timing signal”. Examiner suggests “edges of the internal timing signal”.
Claim 7, lines 11-12, recites “the accumulated capacitance value”. To keep consistency in the claim language Examiner suggests “the accumulated capacitance value of the second downlink signal”, as it appears in lines 13-14.
Claim 11, lines 6-7, recites “on the basis of”. Examiner suggests “based on”.
Claim 12, line 6, recites “the some touch electrodes”. Examiner suggests “some touch electrodes”.
Claim 17, line 5, recites “on the basis of”. Examiner suggests “based on”.
Claim 20, line 1, recites “wherein.” . Examiner suggests replacing the period with a comma: “wherein, ”.
Claims 3, 6, 8-10, and 13 depend directly or indirectly from an objected claim therefore are also objected.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-6 and 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 4 and 15 recite “wherein the offset of the ADC is a time that it takes for the ADC to convert an input signal to an output signal, and the offset of the display panel is a time that it takes for a downlink signal sensed by a touch electrode group to be input to the ADC.” Applicant’s original disclosure fails  to disclose that “a time that it takes for the ADC to convert an input signal to an output signal” corresponds to the offset of the ADC and that “a time that it takes for a downlink signal sensed by a touch electrode group to be input to the ADC” corresponds to the offset of the display panel. Applicant’s specification only discloses, in paragraphs [0107]-[0108], that “the offset delay ASoff may include an offset of the display panel 300 and an offset of the ADC 560. In this case, a delay of the display panel 300 may be set differently for each of the touch electrodes TE according to a position at which a touch is generated. As an example, the offset may be set to be proportional to a separation distance between the touch electrode TE at which the touch is occurred and the touch sensing device 320” and “as the separation distance between the touch electrode TE at which a touch is occurred and the touch sensing device 320 becomes larger, the offset of the display panel 300 is set to a larger value, and as the separation distance between the touch electrode TE at which the touch is occurred and the touch sensing device 320 becomes smaller, the offset of the display panel 300 may be set to a smaller value”. Based on applicant’s disclosure the offset of the display panel is based on the separation distance between the touch electrode at which a touch is occurred and the touch sensing device. Applicant’s disclosure is silent with respect to the offset of the ADC. The above amendment represent a departure from the disclosure and the claims as originally filed and thus is considered to lack adequate written description.
Claims 5-6 and 16 depend directly or indirectly from a rejected claim, therefore are also rejected under 35 U.S.C. 112(a).

Allowable Subject Matter
Claims 1 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.
Independent claim 14 and dependent claims 18-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art, made of record, singularly or in combination, discloses or fairly suggests the following:
Claim 1:
a differential amplifier configured to amplify a difference between a first accumulated capacitance value, which is obtained from a first touch electrode group, and a second accumulated capacitance value, which is obtained from a second touch electrode group, on based on a first downlink signal generated by the active pen during a pre-driving section; … a phase error compensator configured to detect an edge of the first downlink signal on based on a difference value between current and previous values of the digital data output from the ADC and compensate for a phase error of the first downlink signal by comparing the edge of the first downlink signal with an edge of an internal timing signal and adjusting the internal timing signal according to the phase error
In combination with all other claim limitations.

Claim 14:
amplifying a difference between a first accumulated capacitance value, which is obtained from a first touch electrode group, and a second accumulated capacitance value, which is obtained from a second touch electrode group, on based on a first downlink signal received from the active pen during a pre-driving section; … detecting an edge of the first downlink signal based on a difference value between current and previous values of the digital data; detecting a phase error of the first downlink signal by comparing the edge of the first downlink signal with an edge of an internal timing signal; and compensating for the phase error by adjusting the internal timing signal according to the phase error
In combination with all other claim limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVELISSE MARTINEZ QUILES whose telephone number is (571)270-7618. The examiner can normally be reached Monday thru Friday; 10:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IM/Examiner, Art Unit 2626                                                                                                                                                                                                        


/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        08/15/-2022